1 Reported in 10 N.W.2d 229.
Certiorari to review an order of the commissioner of agriculture, dairy and food revoking a wholesale produce dealer's license issued to the Harshall Produce Company and/or Ortonville Produce Company" June 17, 1942, pursuant to Minn. St. 1941, § 27.04 (Mason St. 1940 Supp. § 6240-18 1/2c).
The writ issued out of this court February 23, 1943. The commissioner filed his return thereto March 10. The record and relators' brief were filed April 27; respondents' brief, May 17; relators' reply brief, May 19; and the case was argued in this court May 26. *Page 340 
The license here involved expired May 31, 1943. A decision of the case on its merits would not benefit either party to this proceeding. Decisions in this court should be limited to real controversies involving existing facts and rights asserted thereunder. Anderson v. Village of Louisberg, 121 Minn. 528,141 N.W. 97; State ex rel. Klemer v. City Recorder, 129 Minn. 535,152 N.W. 654; Troy v. City of St. Paul, 155 Minn. 391,193 N.W. 726; Moore v. McDonald, 165 Minn. 484, 205 N.W. 894; McDonald v. Brewery and Beverage D.  H.  W. Union, 215 Minn. 274,9 N.W.2d 770. The question here involved is moot.
Writ discharged.